DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 20040184653 A1).

Regarding claim 12, Baer discloses a method for three dimensional (3D) vision inspection using a 3D vision system, the method comprising:
training the 3D vision system by:
acquiring a plurality of 3D training images using the 3D vision system; and using the 3D vision system, estimating a 3D reference image based on the plurality of 3D training images; and

acquiring at least one 3D image of a 3D object using the 3D vision system; using the 3D vision system, registering the at least one 3D image to the 3D reference image; 
[0103] For example, in an optical inspection system that can only capture specular reflections from surfaces having a maximum surface gradient of 23 degrees and diffuse reflections from surfaces having a maximum surface gradient of 45 degrees, for steep surfaces with surface gradients greater than 45 degrees, a confidence map can be used in conjunction with the Bayes process 550 to apply a best fit of the object surface to the image data. Prior to applying the Bayes reconstruction process 550, a confidence map can be created based on the estimated surface gradients. Within the confidence map, a weight or value is assigned to each pixel location indicating the 
using the 3D vision system, comparing the at least one registered 3D image to the 3D reference image; and
[0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image (block 860), those image enhancements are performed (block 870) prior to display of the 3-D image to the user (block 880). 
using the 3D vision system, detecting a 3D difference between the at least one registered 3D image and the 3D reference image.
Fig. 23 step 830 [0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image (block 860), those image enhancements are performed (block 870) prior to display of the 3-D image to the user (block 880). 

Regarding claim 13  Baer discloses the method according to claim 12, wherein the 3D difference exceeds a 3D variance model.
Fig. 23 step 830 [0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the 

Regarding claim 14  Baer discloses the method according to claim 12, further including filtering the at least one 3D image; and
wherein registering the at least one 3D image to the 3D reference image includes registering the at least one filtered 3D image to the 3D reference image.
[0073] 

Regarding claim 15  Baer discloses the method according to claim 14, further including filtering the registered at least one filtered 3D image; and
wherein comparing the at least one filtered 3D image to the 3D reference image includes comparing the registered at least one filtered 3D image to the 3D reference image.
Fig. 23 step 830 [0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features 

Regarding claim 16  Baer discloses the method according to claim 14, wherein detecting the 3D difference between the at least one registered 3D image and the 3D reference image includes detecting the 3D difference between the at least one filtered 3D image and the 3D reference image.
Fig. 23 step 830 [0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image 

Regarding claim 17 Baer discloses the method according to claim 12, wherein training the 3D vision system includes using the 3D vision system, estimating a 3D variance model based on the 3D reference image; and
wherein the method further includes identifying a potential defect in the 3D object based upon detecting that the 3D difference exceeds the 3D variance model.
[0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image (block 860), those image enhancements are performed (block 870) prior to display of the 3-D image to the user (block 880). 

Regarding claim 18  Baer discloses the method according to claim 12, further including filtering at least one of the 3D training images; and
wherein estimating the 3D reference image based on the plurality of 3D training images includes estimating the 3D reference image based on the at least one filtered 3D training image.
[0127] In operation, as shown in FIG. 23, to provide the user with 3-D views of only those objects that may be defective, specification data on the objects can be pre-stored (block 800), so that upon reconstruction of the 3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image (block 860), those image enhancements are performed (block 870) prior to display of the 3-D image to the user (block 880).

Regarding claim 19  Baer discloses the method according to claim 17, further including filtering the 3D reference image; and
wherein estimating the 3D variance model based on the 3D reference image includes estimating the 3D variance model based on the filtered 3D 
3-D image of the object (block 810), the specification data can be compared to object features estimated from the 3-D image (block 820) to determine if the estimated object features are outside of tolerances for the object (block 830). If the comparison indicates that the object features are within tolerances (e.g., the object is not defective) (block 830), the 3-D image is not displayed to the user (block 840). However, if the comparison indicates that the object features are outside of tolerances (block 830), the user is alerted (block 850). If there are any image enhancements that need to be performed on the 3-D image (block 860), those image enhancements are performed (block 870) prior to display of the 3-D image to the user (block 880).
Allowable Subject Matter
Claims 1- 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIRA MONSHI/Primary Examiner, Art Unit 2422